UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 or ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-10394 DATAI/O CORPORATION (Exact name of registrant as specified in its charter) Washington 91-0864123 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6645 185 th Ave NE, Suite 100, Redmond, Washington, 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes _ No X Shares of Common Stock, no par value, outstanding as of May 1, 2016: 7,902,253 1 DATAI/O CORPORATION FORM 10-Q For the Quarter Ended March 31, 2016 INDEX Part I. Financial Information Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 Part II Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements DATAI/O CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (UNAUDITED) March 31, 2016 December 31, 2015 ASSETS CURRENT ASSETS: Cash and cash equivalents $9,698 $11,268 Trade accounts receivable, net of allowance for doubtful accounts of $65 and $43, respectively 3,543 2,790 Inventories 4,401 3,705 Other current assets 488 577 TOTAL CURRENT ASSETS 18,130 18,340 Property, plant and equipment – net 1,373 1,237 Other assets 63 63 TOTAL ASSETS $19,566 $19,640 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $1,444 $1,250 Accrued compensation 1,054 1,689 Deferred revenue 1,194 1,038 Other accrued liabilities 640 540 TOTAL CURRENT LIABILITIES 4,332 4,517 Long-term other payables 545 429 COMMITMENTS - - STOCKHOLDERS’ EQUITY Preferred stock - Authorized, 5,000,000 shares, including 200,000 shares of Series A Junior Participating Issued and outstanding, none - - Common stock, at stated value - Authorized, 30,000,000 shares Issued and outstanding, 7,910,733 shares as of March 31, 2016 and 7,943,720 shares as of December 31, 2015 19,053 19,051 Accumulated earnings (deficit) (5,184) (5,016) Accumulated other comprehensive income 820 659 TOTAL STOCKHOLDERS’ EQUITY 14,689 14,694 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $19,566 $19,640 See notes to consolidated financial statements 3 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (UNAUDITED) Three Months Ended March 31, 2016 2015 Net Sales $4,613 $5,902 Cost of goods sold 2,085 3,045 Gross margin 2,528 2,857 Operating expenses: Research and development 1,125 1,098 Selling, general and administrative 1,578 1,537 Total operating expenses 2,703 2,635 Operating income (loss) (175) 222 Non-operating income (expense): Interest income 12 31 Foreign currency transaction gain (loss) (4) (195) Total non-operating income (expense) 8 (164) Income (loss) before income taxes (167) 58 Income tax (expense) benefit (1) (9) Net income (loss) ($168) $49 Basic earnings (loss) per share ($0.02) $0.01 Diluted earnings (loss) per share ($0.02) $0.01 Weighted-average basic shares 7,945 7,863 Weighted-average diluted shares 7,945 8,045 See notes to consolidated financial statements 4 DATAI/O CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (UNAUDITED) Three Months Ended March 31, 2016 2015 Net income (loss) ($168) $49 Other comprehensive income: Foreign currency translation gain (loss) 161 (171) Comprehensive income (loss) ($7) ($122) See notes to consolidated financial statements 5 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (UNAUDITED) For the Three Months Ended March 31, 2016 2015 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) ($168) $49 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 128 148 Equipment transferred to cost of goods sold 378 16 Share-based compensation 95 90 Net change in: Trade accounts receivable (699) 110 Inventories (679) 557 Other current assets 93 89 Accrued cost of business restructuring - (39) Accounts payable and accrued liabilities (355) (562) Deferred revenue 111 (662) Other long-term liabilities 134 (22) Deposits and other long-term assets - 1 Net cash provided by (used in) operating activities (962) (225) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment (642) (158) Cash provided by (used in) investing activities (642) (158) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock, net of tax withholding 3 7 Repurchase of common stock (97) - Cash provided by (used in) financing activities (94) 7 Increase/(decrease) in cash and cash equivalents (1,698) (376) Effects of exchange rate changes on cash 128 (64) Cash and cash equivalents at beginning of period 11,268 9,361 Cash and cash equivalents at end of period $9,698 $8,921 Supplemental disclosure of cash flow information: Cash paid (received) during the period for: Income Taxes $3 $2 See notes to consolidated financial statements 6 DATA I/O CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - FINANCIAL STATEMENT PREPARATION Data I/O Corporation (“Data I/O”, “We”, “Our”, “Us”) prepared the financial statements as of March 31, 2016 and March 31, 2015 according to the rules and regulations of the Securities and Exchange Commission ("SEC"). These statements are unaudited but, in the opinion of management, include all adjustments (consisting of normal recurring adjustments and accruals) necessary to present fairly the results for the periods presented. The balance sheet at December 31, 2015 has been derived from the audited financial statements at that date.
